DETAILED ACTION
		Response to Amendment
 The amendment filed on 06/30/2020 has been entered and considered by Examiner. Claims 21-27, 29 and 30 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lev Iwashko on 03/15/2021.
The application has been amended as follows:
32-35.	(Canceled)

Allowable Subject Matter
Claims 21-27, 29 and 30 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
Turner discloses (Figs 1-7) a mobile-cordless phone (12d) system comprising:

	a solar panel disposed at a center portion along a rear surface of the external phone body to use energy from light to charge the power supply (col. 11 lines 6-16; col.12 lines 10-34); and 
	a phone jack (RJ-11) disposed on the rear surface of the external body to connect the mobile-cordless phone system to a landline (col. 5 lines 14-60).
	, Garden discloses (Figs. 1-10) a solar panel disposed on a center portion of a rear surface of the external phone body to use energy from light to charge the power supply, such that the solar panel is arranged along the rear surface of the external phone body to correspond to the arcuate shape of the external phone body [0045].
Lee et al. discloses (Fig. 2) an external phone body having an arcuate shape such that the arcuate shape extends longitudinally along an entire portion of the external phone body, such that the external phone body comprises a single component that is not detachable or removable from the mobile-cordless phone system; (Figs. 2) [0103, 0131, 0011, 0114].
	However, all cited prior arts of record fail to disclose in claim 21, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 06/30/2020.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone 

/PAKEE FANG/
Primary Examiner, Art Unit 2642